Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.         Claims 1, 3-4, 6-15 are pending. 

2.	Applicant's amendment to claims 1, 3, 7, 8-10 and 12-15, and cancellation of claims 2 and 5 in the reply filed on 2/26/2021 are acknowledged.   	 
Claims 1, 3-4, 6-15, and GPI8 (SEQ ID NO: 215) are examined on the merits. 



                  			 
					Specification


3.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. See, for example, pages 12, 22, 29 and 51.
	It is noted that the amended specification still contains hyperlink. It is suggested to remove “ www. “ to inactivate the hyperlink.

                   			Improper Markush Grouping

	In claims 1, 9-10, the genes listed have distinct structure and enzymatic function.
            In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Scope of Enablement

5.	Claims 3-4, 6-15 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for dsRNA with a first strand that comprises at least 23 contiguous nucleotides of SEQ ID NO:215 encoding GPI8 of fungus and a second strand that is the complementary sequence of the first strand, and wherein expression the dsRNA have fungicidal activity to fungus does not reasonably provide enablement for any dsRNA capable of inhibiting the expression of GPI8 indirectly. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
 
The claimed invention is not supported by an enabling disclosure taking into account the Wands  factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the 
 The claims are broadly drawn to any inhibitory nucleic acid capable of inhibiting the expression of a gene involved in the glycosylphosphatidylinositol (GPI) anchor biosynthesis pathway or a method of producing a transgenic plant or conferring fungal resistance to a plant by expressing DNA encoding the inhibitory nucleic acid. 
The specification teach several involved in glycosylphosphatidylinositol (GPI) anchor biosynthesis pathway in yeast (page 42). The specification teaches validation of GAI12, GAA1 and GPI8 as targeted gene by performing deletion experiment in C. graminicola (page 51). The specification teaches dsRNA targeting GAI12, GAA1 and GPI8 from impairs vegetative fungal growth, asexual spore formation and infection structure formation and results in reduced infection rate (pages 51-54, Figures 3-7). The specification teaches transgenic potato lines expressing dsRNA targeting GPI8 of Alternaria solani exhibits enhanced early blight resistance (page 54, Figures 8, 9,14). The specification teaches transgenic wheat lines expressing dsRNA targeting GWT1 gene of Fusarium graminearum exhibits enhanced head scab resistance (pages 55-56, Figures 11-13). 
First, instant claims read on any dsRNA capable of inhibiting GPI8 directly and indirectly in any fungus. It is noted that the target genes not only include GPI8 directly i but also those regulatory gene that controls transcription, translation and enzymatic activity through interactions with GPI8. Neither the prior art nor the specification provide 
Still further, even if the dsRNA or antisense are intended to silencing SEQ ID NO:215 of GPI8 genes, the specification does not enable any gene using fragment thereof of any size. Thomas et al. (2001, The Plant Journal 25(4):417-425) teach that the lower size limit required for targeting reporter transgene mRNA de novo using PTGS was 23 nucleotides of complete identity, a size corresponding to that of small RNAs associated with PTGS in plant and RNAi in animals (abstract). Therefore, all of the DNA segments smaller than 23 nucleotides in instant claims are not enabled for silencing a target gene. 
	Therefore, given the claim breadth, lack of further guidance and additional working example, unpredictability of the art, undue experimentation would be required for a person skilled in the art to practice the invention.

Applicants traverse in the paper filed 2/26/2021.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that claims 1, 9 and 10 are amended to recite particular sequence identified by SEQ ID NO., all of which are demonstrated in working examples (response, page 9).
	The Office contends that as discussed above, the specification only enable dsRNA with minimal 23 bp in size target SEQ ID NO:215 directly.
Conclusion

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI ZHENG/
Primary Examiner, Art Unit 1662